ORDER
HACKNEY, JUDGE:
An application of the claimant, Heather C. Montgomery, for an award under the West Virginia Crime Victims Compensation Act, was filed March 22,2007. The report of the Claim Investigator, filed September 18, 2007, recommended that an award of $7,165.00 be granted, to which the claimant filed a response in agreement. An Order was issued on October 25, 2007, granting an award of $3,165.00, in response to which the claimant’s request for hearing was filed November 16, 2007. This matter came on for hearing September 19, 2008, claimant appearing pro se and the State of West Virginia by counsel, Ronald R. Brown, Assistant Attorney General.
From September 2006 - January 2007, the claimant’s rental property in Jane Lew, Lewis County, was damaged by the operation of a methamphetamine laboratory. Unbeknownst to the claimant, offender Russell Foster was engaged in that illegal activity in the claimant’s apartment above her place of business. As a result, the claimant began suffering health problems from exposure to the chemicals, causing her to miss work. The claimant also incurred expenses for cleanup of the property.
In its initial award, this Court granted reimbursement for the claimant’s medical, prescription, mileage, and work losses totaling $2,165.00, plus $1,000.00 for general crime scene cleanup, for atotal of$3,165.00. In not approving the Claim Investigator’s recommended award of $5,000.00 for cleanup of a methamphetamine laboratory under *352W.Va. Code § 14-2A-3(f)(3)(A), the Court found that the claimant did not hire a certified, licensed, and bonded business to perform the work, as required by the Court’s guidelines.
At the hearing, it was revealed that the federal Drug Enforcement Administration, which is in charge of removing hazardous materials, was responsible for hiring a company called McCutcheon Enterprises Inc. to perform the work. Their disposal site was in Ohio. It was established that McCutcheon was in fact a duly certified and licensed company engaged in the removal of hazardous materials.
Also of concern to the Court was the issue of residue. The claimant testified that a “Drager Pump” was used in a post-cleanup evaluation of the area, and that the residue was determined not to be hazardous.
From the evidence adduced at the hearing, it is clear to the Court that the claimant at all times acted in good faith, that a certified and licensed company removed the hazardous materials, and that a post-test was performed which was sufficient to prove that no dangerous residue was present. Accordingly, the additional award of $4,000.00 for the cleanup of her property is hereby granted as set out below.
Heather C. Montgomery
589 Ridgeview Hill Dr.
Jane Lew WV 26378.$4,000.00